Citation Nr: 1336401	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleeping problems. 

3.  Entitlement to service connection for mild restrictive ventilatory defect (claimed as breathing problems and shortness of breath).

4.  Entitlement to service connection for diverticulitis status post colon resection with residuals (claimed as parts of colon removed).

5.  Entitlement to service connection for left knee pain.

6.  Entitlement to service connection for maltracking of right patella (claimed as right knee pain). 

7.  Entitlement to service connection for non-insertional Achilles tendonitis, bilateral ankles (claimed as bilateral ankle pain).

8.  Entitlement to service connection for a bilateral foot condition.


WITNESS AT HEARING ON APPEAL

The Veteran and Observer


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to March 1995.  The evidence of record reflects that he served in Bahrain from January 1991 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Nashville, Tennessee, RO.  A transcript of this hearing has been associated with the claims file.

In January 2013, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in an August 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in January 2013 the Board remanded the Veteran's claims of entitlement to service connection for a lumbar strain and tinnitus.  In an April 2013 rating decision, the AMC granted these claims.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997);

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

In a statement dated September 2013, the Veteran raised a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's bilateral hearing loss, the Board remanded this claim for a VA audiological examination in order to determine whether his bilateral hearing loss is at least as likely as not related to his military service, to include acoustic trauma.  In providing the medical nexus opinion, the VA examiner was specifically directed to address the Veteran's statements as to his decreased hearing since service which the Board found to be competent and credible.  

Pursuant to the remand, the Veteran was provided a VA audiological examination in January 2013.  The examiner noted the Veteran's in-service noise exposure from the flight deck, tanks, triage, and weapons fire.  She also noted the Veteran's current complaints of hearing loss, in particular his report that he must ask for frequent repetition, relies on lipreading, and has to increase the volume on his television.  After examination of the Veteran, review of his claims folder, and consideration of his current complaints and in-service acoustic trauma, the VA examiner diagnosed the Veteran with a bilateral hearing loss disability for VA evaluation purposes and concluded that it is not at least as likely as not that the Veteran's bilateral hearing loss is related to his military service.  The examiner's rationale for her conclusion was based on her finding that the Veteran had normal hearing sensitivity in both ears at entrance and separation, and that he did not experience significant threshold shifts in either ear when comparing his separation examination to his entrance examination.  Pertinently, however, the examiner did not consider the Veteran's statements as to his history of hearing loss symptoms since service as was directed by the Board in the January 2013 remand.  In light of the foregoing, the Board finds that another remand for an addendum addressing the Veteran's report of a continuity of hearing loss symptoms since military service is required for compliance with the January 2013 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).   

With regard to the Veteran's claim of service connection for sleeping problems, the Board remanded this claim for the Veteran to be afforded a VA examination in order to determine whether he currently has a sleep disability of any kind that is at least as likely as not related to his military service, and if he does not have a sleep disability, whether he has sleep disturbances that are related to an undiagnosed disability.  

Pursuant to the remand, the Veteran was provided a VA psychological examination in February 2013.  He reported sleep disturbances during service and that he has used medication for insomnia since he returned from deployment in Saudi Arabia.  Upon examination of the Veteran, the VA examiner noted that the Veteran evidenced symptoms of chronic sleep impairment.  She further noted that the Veteran reported subclinical symptoms of posttraumatic stress disorder (PTSD) including sleep disturbance (insomnia).  She thereafter concluded that "the Veteran does not meet criteria for any mental disorder.  [The Veteran] has some symptoms that are likely related to his deployment while [on] active duty yet they are subclinical in severity and do not meet diagnostic criteria for an anxiety or mood disorder."  However, the examiner did not specify whether the Veteran currently has a sleep disability.  In this regard, the Board observes that a March 2012 VA treatment record indicates an assessment of insomnia, although it is not clear from the treatment record if the Veteran had insomnia as a symptom of an undiagnosed disability or whether he had primary insomnia as a separate disability.  Furthermore, although the VA examiner reported that the Veteran's symptoms did not meet the criteria for an anxiety or mood disorder, it is unclear as to whether his symptoms meet the criteria for any other disorder, or whether the Veteran's sleep problems are due to an undiagnosed disability.  As such, the Board finds that remand of this claim is warranted for a supplemental opinion to determine whether the Veteran has a sleep disability of any kind to include primary insomnia, and if so, whether it is at least as likely as not related to his military service.  If the Veteran does not have a sleep disability, it must be determined whether his sleep problems to include insomnia are due to an undiagnosed disability.

With regard to the Veteran's claim of service connection for mild restrictive ventilatory defect, the Board remanded this claim for the Veteran to be afforded a VA respiratory examination in order to determine whether it is at least as likely as not that he has additional disability due to a disease or injury superimposed upon his mild restrictive ventilatory defect as a result of his service (to include exposure to oil fires, chemical and biological agents during training).  A VA examination was also warranted to determine whether it is at least as likely as not that any other disabilities noted in treatment records related to the Veteran's complaints of shortness of breath and breathing problems (which included monilla esophagitis, dysphagia, duodenitis, esophageal candidiasis, and Schatzki Ring) had their onset in service or were caused or aggravated by service (to include exposure to oil fires, chemical and biological agents during training).  

Pursuant to the remand, the Veteran was provided VA respiratory examinations in February and May 2013.  Diagnosis of mild restrictive ventilatory defect on pulmonary function tests was noted.  The May 2013 VA examination included a pulmonary function test and chest X-ray report which were noted to be within normal limits.  The May 2013 VA examiner reported that the Veteran has nasal congestion which is related to seasonal allergens.  

In an addendum dated June 2013, another VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilatory defect as a result of his active duty service, to include the exposures noted in the record (e.g., oil fires, chemical and biological agents during training).  The examiner's rationale for her conclusion was based on her finding that the Veteran's pulmonary function testing was normal and improved since original testing in 2009.  She further noted that there was no current evidence of restrictive lung disease on the most current pulmonary function testing.  She also reported that it could not be stated without resort to speculation whether any other disabilities related to the Veteran's complaints of shortness of  breath and breathing problems had their onset during, or were caused or aggravated by, the Veteran's active duty service, including exposure to oil fires, chemical and biological agents during training.  The examiner further reported that there is no current objective evidence of a diagnosable respiratory condition, although the veteran has reported symptoms.  She also discussed Gulf War epidemiological research which suggested a higher incidence of respiratory symptoms in Gulf War veterans exposed to airborne environmental hazards even though pulmonary function testing may remain in the normal range.  She further reported that the research showed association but not direct causation.  

The Board finds that the opinions rendered by the June 2013 VA examiner are inadequate for evaluation of the Veteran's claim.  In this regard, the examiner did not address the previous diagnoses of record related to the Veteran's complaints of shortness of breath which included dysphagia, duodenitis, esophageal candidiasis, and Schatzki Ring and whether these disabilities were caused or aggravated by the Veteran's military service.  Indeed, it is unclear if the June 2013 VA examiner reviewed the Veteran's claims folder or considered the Veteran's medical history.  In light of the foregoing, the Board finds that an addendum should be obtained as to whether the Veteran has an additional disability superimposed upon his mild restrictive ventilatory defect as a result of his active duty service as well as whether any of his diagnosed disabilities related to his complaints of shortness of breath and breathing problems had their onset in service.   

With regard to the Veteran's claim of service connection for diverticulitis, the Board remanded this claim for the Veteran to be afforded a VA examination in order to determine whether it is at least as likely as not that the Veteran's diverticulitis is related to his military service, to include his report of being exposed to chemical and biological weapons during routine details, or was alternatively caused or aggravated by his service-connected gastroesophageal reflux disease (GERD).

Pursuant to the January 2013 Board remand, the Veteran was provided a VA examination for his diverticulitis in February 2013.  Additional file review was conducted in May 2013.  After examination of the Veteran and consideration of his current complaints, the examiner opined that the Veteran's diverticulitis was not incurred during his military service and was not related to his GERD.  Crucially, the examiner did not consider the Veteran's credible report of in-service exposure to chemical and biological weapons during routine details in finding that his diverticulitis was not related to military service.  Moreover, she did not provide a rationale for her conclusion that the Veteran's diverticulitis was not related to his service-connected GERD, and did not specifically address whether his diverticulitis was aggravated by his service-connected GERD.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  She also did not provide an opinion as to whether the Veteran's diverticulitis was aggravated by his GERD.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Accordingly, the Board finds that remand is warranted for a supplemental opinion as to whether the Veteran's diverticulitis is related to his military service, to include his credible report of being exposed to chemical and biological weapons during routine details, or was alternatively caused or aggravated by his GERD.  See Stegall, supra.

With regard to the Veteran's claims of service connection for left knee pain and maltracking of right patella (claimed as right knee pain), the Board remanded this claim in part for the Veteran to be afforded a VA examination in order to determine if he had right or left knee disabilities that were related to his military service or alternatively, his low back disability.  Pursuant to the remand, the Veteran was provided a VA examination for his right and left knee disabilities in February 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bilateral knee chondromalacia and opined that he could not see a connection between the Veteran's current bilateral knee disabilities and his military service.  However, he did not render an opinion as to whether the bilateral knee chondromalacia was caused or aggravated by the service-connected lumbar spine disability.  Therefore, the Board finds that remand for such opinion is warranted.  See Stegall, supra.

With regard to the Veteran's bilateral ankle disability, the Board remanded this claim for a VA examination in order to determine whether the Veteran had a currently diagnosed bilateral ankle disability and if so, whether it is at least as likely as not that the bilateral ankle disability was incurred in, or caused or aggravated by, his military service, or alternatively was caused or aggravated by his lumbar spine disability.  The Board also noted that the Veteran broke his left ankle prior to service in 1984, and therefore requested an opinion as to whether there is clear and unmistakable evidence that the symptoms from the pre-existing broken left ankle increased in severity in service beyond the natural progression of the disability.  The Board further noted that the Veteran's service treatment records documented treatment for bilateral ankle problems and that a May 2009 VA examination documented a diagnosis of non-insertional Achilles tendonitis of the ankles.

The Veteran was afforded a VA examination in February 2013.  After examination of the Veteran and review of his claims folder, the VA examiner declined to diagnose the Veteran with a bilateral ankle disability; however, a diagnosis of bilateral Achilles tendonitis is noted.  The examiner indicated that although he reported that the Veteran may have initiated his through a service related activity, his current physical examination demonstrated no functional deficits and no restrictions in regard to activities or work related duties.  
In this case, there is no medical opinion of record with supporting rationale which discusses a relationship between the Veteran's diagnosed bilateral ankle disability (i.e., Achilles tendonitis) and his military service or his service-connected lumbar spine disability.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's diagnosed non-insertional Achilles tendonitis of the ankles is related to his military service or service-connected lumbar spine disability.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Furthermore, no opinion has been rendered regarding the preexisting left ankle, and whether there is clear and unmistakable evidence that it did not permanently worsen during service beyond its natural progression.  As the Board specifically requested this opinion in its prior remand, the Veteran has a right to have that order complied with.

With regard to the Veteran's bilateral foot condition, the Board remanded this claim for a VA examination in order to determine whether it is at least as likely as not that a bilateral foot condition was incurred in, or caused or aggravated by military service, alternatively caused or aggravated by the Veteran's service-connected lumbar spine disability, or due to an undiagnosed illness.  The Board noted that the Veteran complained of left foot pain during service in May 1992.  Furthermore, in a June 1994 medical record, the Veteran was noted as having flat foot deformity with regard to the right foot, and in a November 1994 service treatment record, the Veteran complained of right foot pain.

The Veteran was thereafter afforded a VA examination in February 2013.  However, it appears that only his left foot was examined as the type of examination only lists "[l]eft foot pain."  After examination of the Veteran and consideration of his report that he has had left foot pain since military service, the VA examiner diagnosed the Veteran with mild plantar fasciitis and concluded that it is less likely than not that the plantar fasciitis was incurred in or caused by military service.  The examiner's rationale for his conclusion was that the Veteran's plantar fasciitis was a "[c]ommon condition, likely not related to service duties."  However, he did not provide any further rationale as to why the Veteran's plantar fasciitis is not related to his military service.  The Board therefore finds the examiner's rationale to be inadequate for evaluation purposes.  See Hernandez-Toyens, supra.  Moreover, the examiner did not render an opinion as to whether the Veteran's diagnosed plantar fasciitis was caused or aggravated by the service-connected lumbar spine disability.  In light of the foregoing, the Board finds that remand is warranted for a supplemental opinion as to whether the Veteran's bilateral foot condition is related to his military service or is caused or aggravated by the service-connected lumbar spine disability.  See Stegall, supra.

Finally, as discussed in the previous remand, the Veteran indicated on his January 2009 claim that he sought treatment at Medina General Hospital, Akron General Hospital, and Rheas Clinic.  Although the AMC sent the Veteran a letter dated January 2013 requesting that he provide signed authorization forms in order to obtain outstanding treatment records generally, the AMC did not specify that he return signed authorization forms as to these specific facilities.  As such, attempts should again be made to obtain records from these facilities.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran in order for him to provide proper authorization to obtain outstanding medical records from Medina General Hospital, Akron General Hospital, and Rheas Clinic.  Associate any records received, including negative responses, with the claims file.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Obtain a supplemental opinion from the examiner who conducted the January 2013 VA audiological examination.  If the examiner is not available, obtain an opinion from another audiologist.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss was incurred in or aggravated by his active duty service, to include his credible report of acoustic trauma.  In providing the opinion, the examiner should address the Veteran's report that he has experienced decreased hearing in his ears since service.  

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.

3. Obtain a supplemental opinion from the examiner who conducted the February 2013 VA psychological examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional with sufficient expertise to discuss undiagnosed illness.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion as to the following:

a. Whether the Veteran currently has a sleep disability, to include primary insomnia.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current sleep disability was incurred in or aggravated by his active duty service. 

b. If the examiner is unable to provide a diagnosis for the Veteran's claimed sleep problems, the examiner should determine whether the Veteran has sleep disturbances that are related to an "undiagnosed illness."

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.

4. Obtain a supplemental opinion from a VA physician with the appropriate expertise as to the Veteran's mild restrictive ventilatory defect claim.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer.

After reviewing the file, and noting the Veteran's reported history of symptoms, the reviewer should render opinions as to the following:
		
a. Whether it is at least as likely as not that the Veteran has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilatory defect as a result of his active duty service, to include the exposures noted in the record (e.g., oil fires; chemical and biological agents during training). 

b. Whether it is at least as likely as not that any other disabilities related to the Veteran's complaints of shortness of breath and breathing problems (including dysphagia, duodenitis, esophageal candidiasis, and Schatzki Ring) had their onset during, or were caused or aggravated by, the Veteran's active duty service, to include the exposures noted in the record (e.g., oil fires; chemical and biological agents during training). 

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.

5. Obtain a supplemental opinion from the examiner who conducted the February 2013 VA examination for the Veteran's diverticulitis.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion, with supporting rationale, as to the following:

a. Whether it is at least as likely as not that the 
Veteran's diverticulitis status post colon resection with residuals was incurred in, or caused or aggravated by, his active duty service, to include his reports of being exposed to chemical and biological weapons during routine details.

b. Whether it is at least as likely as not that the Veteran's diverticulitis status post colon resection with residuals are caused, or aggravated, by his service-connected GERD with IBS.  Aggravation means that the disability permanently worsened beyond its natural progression.

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.

6. Obtain a supplemental opinion from the examiner who conducted the February 2013 VA examination for the Veteran's bilateral knee and bilateral ankle disabilities.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.
The examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not that the Veteran's diagnosed chondromalacia of the right and left knees were caused or aggravated by his service-connected lumbar spine disability.

b. Whether it is at least as likely as not that the Veteran's diagnosed non-insertional Achilles tendonitis was incurred in, or caused or aggravated by his military service.  In responding to this question, the reviewer should consider the Veteran's service treatment records which reflect that he was treated many times throughout service for bilateral ankle pain.

c. Whether it is at least as likely as not that the Veteran's diagnosed non-insertional Achilles tendonitis of the ankles were caused or aggravated by his service-connected lumbar spine disability.  Aggravation means that the disability permanently worsened beyond its natural progression.

d. With specific regard to the left ankle, whether it is clear and unmistakable (obvious and manifest) that the symptoms from the pre-existing broken left ankle increased in severity in service beyond the natural progression of the disability.

It would be helpful if the reviewer would use the following 
language, as may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it means that the weight 
of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.

7. Schedule the Veteran for a VA examination for his  bilateral feet condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to the bilateral foot condition. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render opinions as to the following: 

a. Whether it is at least as likely as not that the Veteran's diagnosed plantar fasciitis of the left foot was incurred, or caused or aggravated by his military service.  In responding to this question, the reviewer should consider the Veteran's in-service treatment for left foot pain.

b. Whether it is at least as likely as not that the Veteran's diagnosed plantar fasciitis of the left foot was caused or aggravated by his service-connected lumbar spine disability.  Aggravation means that the disability permanently worsened beyond its natural progression.

c. Whether the Veteran has a currently diagnosed disability of the right foot, and if so, whether it is at least as likely as not that it was incurred in, or caused or aggravated by his military service.  In responding to this question, the reviewer should consider the Veteran's in-service treatment for right foot pain.

d. If the Veteran has a currently diagnosed disability of the right foot, whether it is at least as likely as not caused or aggravated by his service-connected lumbar spine disability.  Aggravation means that the disability permanently worsened beyond its natural progression.

It would be helpful if the reviewer would use the following 
language, as may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it means that the weight 
of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should explain the reasons behind any opinions provided.

8. After the above is complete, readjudicate the 
Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


